the prior art of record does not show or render obvious a power steering apparatus comprising a steering angle returning torque command signal calculation unit which calculates a steering angle returning torque command signal such that a change rate of the steering angle returning torque command signal which accompanies a change in the vehicle speed at a time when the vehicle speed increases from 0 km/h to a first determined vehicle speed becomes smaller than a change rate of the steering angle returning torque command signal which accompanies a change in the vehicle speed at a time when the vehicle speed increases from the first predetermined vehicle speed to a second predetermined vehicle speed in a state in which the turning angle signal is in a predetermined region including a stroke end, when the first predetermined vehicle speed is defined as a vehicle speed higher than 0 km/h and the second predetermined vehicle speed is defined as a vehicle speed higher than the first predetermined vehicle speed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (JP 2018158600 A), (WO 2018163724 A1), Kitazume (WO 2015170559 A1), (WO 2015119149 A1), and (JP 62241768 A) are cited to show similar devices.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611